      Case 1-18-42302-ess                Doc 70        Filed 03/23/21   Entered 03/23/21 14:58:29




UNITED STATES BANKRUPTCY COURT                                          tmd3574/nk
EASTERN DISTRICT OF NEW YORK                                            Return Date: MARCH 30, 2021
-----------------------------------------------------------
IN RE:
                                                                        Chapter 13
JOHN R.M WILSON,                                                        Case No: 1-18-42302-ess



                                       Debtor.
-----------------------------------------------------------X

           AFFIRMATION IN OPPOSITION TO APPLICATION FOR COMPENSATION
                            OF KARAMVIR DAHIYA, ESQ.

         NATHAN Z. KAUFMAN, ESQ., staff attorney for Chapter 13 Trustee Marianne DeRosa,
the undersigned, affirms the following under the penalty of perjury:
         1.        I am staff attorney for the Chapter 13 Trustee of the Debtor’s Chapter 13 case
and, as such, am fully familiar with the facts and circumstances set forth herein.
         2.        This affirmation is submitted in opposition to the Application for Compensation
filed by Karamvir Dahiya, Esq. (hereinafter “Movant”) on March 7, 2021, Docket No. 69
(hereinafter the “Motion”), seeking an Order allowing $95,480 in legal fees and reimbursement
of expenses.
         3.        Pursuant to the Movant’s Disclosure of Compensation at docket number 7, page
29 (hereinafter the “2016(b) Statement”), Movant received $5,000 from Debtor’s relative,
Deslyn Johnson, prepetition. Movant also attached to the Motion a retainer agreement dated
March 27, 2018 (hereinafter the “Retainer Agreement”) for services related to the matter to
“1656 Park Place Brooklyn NY 11233 and fraudulent transfer of deed etc.” The Retainer
Agreement states the Movant would not begin work until an initial fee of $15,000 was paid; it is
also not clear whether this $15,000 was in addition to the fee indicated in the 2016(b)
Statement. The Motion does not seem to indicate whether the compensation sought is inclusive
or exclusive of the fees already paid to Movant, and so it is not clear how much the Movant
seeks or how much the Movant has already received.
         4.        Upon information and belief, Movant has also received an additional $5,000
under the terms of the settlement stipulation of a second adversary proceeding against Wells
Fargo Bank, N.A. for alleged RESPA violations.
         5.        The Trustee objects to the Motion because, among other reasons, the fees
sought are unreasonable on their face. The fees sought are largely related to an adversary
proceeding in which Debtor sought to unwind a transaction in which Debtor alleged he was


                                                               1
     Case 1-18-42302-ess         Doc 70     Filed 03/23/21     Entered 03/23/21 14:58:29




defrauded of his home. The adversary proceeding was resolved by accelerated judgment
without substantive opposition from the defendants.
       6.       In addition, the Trustee is holding a total of $8,235.93 on behalf of the Debtor’s
Estate, a fraction of the amount sought by Movant.
       7.       The Trustee objects to the Motion in its entirety for the additional reasons set
forth below.
                                        Defective Service
       8.       No certificate of service of the Motion was filed. The Motion therefore cannot be
granted.
       9.       In the event Movant relies upon the addresses listed on the Notice of Motion as
proof of service, the same is deficient. The Notice of Motion indicates the Motion would be sent
to the Debtor, but the method is not indicated; Fed. R. Bankr. P. 2002 requires 21-day notice
by mail. The Notice also indicates the Trustee would be sent the Motion by email, which does
not comply with Fed. R. Bankr. P. 2002. In addition, the Notice does not list any creditors, as
required by Fed. R. Bankr. P. 2002, or the Office of the U.S. Trustee, as required by General
Order 613. Equity in this case would also require service upon Debtor’s relative Deslyn
Johnson.
                Failure to Separate Billing Records into Project Categories
       10.      General Order 613, which sets forth the guidelines for fee applications before
this Court, made mandatory by E.D.N.Y. LBR 2016-1(a), requires that fee applications must
attach time records separated by project categories.         Without same, it is not feasible to
meaningfully review the time records.
       11.      The time records are not separated by project or any other category. The
Trustee therefore objects to the Motion unless the time records are correctly prepared.
               Inconsistency with 2016(b) Statement and Retainer Agreement
       12.      General Order 613 requires that the case status accompanying a fee application
include, inter alia, information as to “whether the application is in accordance with the 2016(b)
statement that was filed at the beginning of the case” (General Order 613 Part A, Section 2(iii)).
       13.      This information does not appear to be included in the Motion papers. Moreover,
the Motion is not consistent with the 2016(b) Statement.
       14.      The 2016(b) Statement indicates the Movant agreed to a fee of $5,000, and that
no fee balance was outstanding. The 2016(b) Statement expressly states that the $5,000 fee
included “legal service for all aspects of the bankruptcy case” including without limitation filing
“any” petition, schedules, or plan, representation at the §341 Meeting and confirmation hearing

                                                2
     Case 1-18-42302-ess          Doc 70     Filed 03/23/21   Entered 03/23/21 14:58:29




“and any adjourned hearings thereof,” and negotiations with secured creditors. The only
expressly excluded services were judicial lien avoidances, relief from stay “actions,” and
adversary proceedings.
        15.      The 2016 Statement mentions that a third party signed an hourly agreement, but
does not mention any hourly fee rate.
        16.      It should also be noted that the 2016(b) Statement itself appears to be
inconsistent with the Retainer Agreement. The former discloses a $5,000 retainer fee and the
latter indicates a $15,000 initial retainer fee.
                    The Amount Billed is Excessive for Work Performed
        17.      Upon information and belief, the standard hourly fee range for consumer
bankruptcy work charged in the Eastern District of New York by solo and small firm practitioners
is between $250 and $350 per hour.
        18.      The retainer agreement attached to the Motion indicates the Movant is billing at
$550 per hour for his own work, $150 to $200 per hour for associates’ time, and $75 to $125
per hour for clerks’ and paraprofessionals’ time. In addition to Movant’s hourly rate being about
twice the standard rate, the retainer agreement appears to be misleading because Movant does
not appear to have any staff. Movant has billed at the $550 hourly rate for services normally
performed by junior associates or clerks, including research and service of papers.
              Trustee Objects to All Fees Sought for Underlying Chapter 13 Case
        19.      As is clear from the proposed Plan and record in this case, the Debtor and
Movant chose Chapter 13 for purposes of delay and forum shopping, and never intended to
prosecute this case to confirmation or to pay any creditors. The Debtor has failed to meet the
minimum responsibilities of a debtor in Chapter 13. The Movant, as Debtor’s counsel, should
have shepherded the Debtor through this process and should not be awarded fees for his failure
to do so.
        20.      The Debtor’s Chapter 13 Plan, dated March 25, 2019 (hereinafter the “Plan”),
provides for monthly payments of $100 for 60 months, and that “[t]he debtor shall upon recovery
of the deed, either refinance or sell it or have a reverse mortgage, whatever is appropriate.” In
other words, the Plan provides that the Debtor will propose a plan at some later date, and in
the meantime will make de minimis plan payments. It is a plan to make a plan.
        21.      To date, the Trustee has attempted to conduct the §341 Meeting of Creditors 16
(sixteen) times. However, Debtor has never been examined at a Meeting of Creditors, due to
a variety of reasons including Movant’s failure to timely file the Plan and Movant being out of
town.

                                                   3
      Case 1-18-42302-ess        Doc 70     Filed 03/23/21      Entered 03/23/21 14:58:29




        22.    Debtor has also failed to perform other responsibilities, including the failure to
serve the Plan and the failure to file the tax and domestic support obligation affidavits pursuant
to the Local Bankruptcy Rules and pertaining to 11 U.S.C. §1325(a)(8) and (a)(9).
                     Failure to Timely Provide Periodic Billing Records
        23.    General Order 613 provides, in pertinent part, that “[e]ach application for fees
and disbursements must contain a certification by the Certifying Professional that the United
States Trustee, trustee, debtor, . . . have been provided, not later than 21 days after the end of
each month, with a statement of the fees and disbursements accrued during such month.” The
apparent reason is to avoid the situation at bar, where fees have grown unchecked due to the
Movant’s failure to comply with the requirements for fee applications.
        24.    This case demonstrates one of the reasons why it is customary to charge a flat
fee for a Chapter 13 case. Charging an hourly rate “makes the range of possible fees in a
Chapter 13 case too difficult for debtors to predict.” In re Moukazis, 479 B.R. 247, 253 n.3
(Bankr. E.D.N.Y. 2012). “It is doubtful that a prospective client will appreciate the likelihood that
such routine services as amendments to schedules, attendance at adjourned meetings and
hearings, or simple motion practice could easily cause fees to balloon by thousands of dollars.”
Id.
       WHEREFORE, the Trustee respectfully requests the Court deny the Motion in its entirety,
together with such other and further relief as may seem just and proper.
Dated: Jericho, New York
       March 23, 2021                         s/Nathan Z. Kaufman
                                              Nathan Z. Kaufman, Staff Attorney for
                                              Marianne DeRosa, Chapter 13 Trustee
                                              100 Jericho Quadrangle, Ste 127
                                              Jericho, NY 11753
                                              (516) 622-1340




                                                 4
       Case 1-18-42302-ess                Doc 70        Filed 03/23/21   Entered 03/23/21 14:58:29




 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------
 IN RE:
                                                                   Chapter 13
 JOHN R.M WILSON,                                                  Case No: 1-18-42302-ess

                                                                   CERTIFICATE OF SERVICE
                                        Debtor.
 -----------------------------------------------------------X

       This is to certify that I, Victoria Dugan, have this day served a true, accurate and correct
copy of the within Affirmation in Opposition by depositing a true copy thereof enclosed in a post-
paid wrapper, in an official depository under the exclusive care and custody of the U.S. Postal
Service, addressed to each of the following persons at the last known address set forth after each
name:

John R.M Wilson
1656 Park Place
Brooklyn, NY 11233

In addition, I effected notice by electronic transmission generated by the ECF system to the
following persons/entities pursuant to Bankruptcy Rule 9036:

Karamvir Dahiya, Esq., karam@bankruptcypundit.com
Wells Fargo Bank, N.A. c/o Shapiro, DiCaro & Barak, LLC, rgriswold@logs.com
Wells Fargo Bank, N.A. c/o Reed Smith LLP, clynch@reedsmith.com


Transmission times for electronic delivery are Eastern Time zone.

This March 23, 2021

/s/Victoria Dugan
Victoria Dugan, Paralegal
Office of the Standing Chapter 13 Trustee
Marianne DeRosa
100 Jericho Quadrangle, Ste. 127
Jericho, NY 11753
(516) 622-1340
      Case 1-18-42302-ess   Doc 70   Filed 03/23/21   Entered 03/23/21 14:58:29




Index No: 1-18-42302-ess
UNITED STATES BANKRUPTCY COURT:
EASTERN DISTRICT OF NEW YORK
IN RE

JOHN R.M WILSON,

Debtor.

                AFFIRMATION IN OPPOSITION TO FEE APPLICATION




                          MARIANNE DeROSA, TRUSTEE
                      100 JERICHO QUADRANGLE, SUITE 127
                               JERICHO, NY 11753
                                (516) 622-1340
